 

 

Exhibit 10.1

 



AMENDMENT TO INVESTMENT AGREEMENT

 

This Amendment to the Investment Agreements (this “Amendment”) is made as of
April 12, 2017 (the “Effective Date”), by and between Opiant Pharmaceuticals,
Inc. (formerly known as Lightlake Therapeutics Inc.), a Nevada corporation
(“Company”) and Potomac Construction Limited (the “Investor”). Capitalized terms
used but not defined herein have the meanings given to them in the Investment
Agreements (as defined below).

 

RECITALS

 

WHEREAS, the parties entered into five (5) certain Investment Agreements, dated
as of April 16, 2013 (and clarified in a letter agreement dated October 15,
2014) (“Agreement No.1”), dated as of May 30, 2013 (and clarified in a letter
agreement dated October 15, 2014) (“Agreement No. 2”), dated as of September 9,
2014 (and clarified in a letter agreement dated October 15, 2014) (“Agreement
No. 6”), dated as of October 31, 2014 (and clarified in a letter agreement dated
October 31, 2014) (“Agreement No. 7”), and dated December 8, 2015 (“Agreement
No. 8”) (collectively, the “Investment Agreements”), pursuant to which the
Investor agreed to invest certain funds into the Company, and the Company has
agreed to assign the Investor the right to receive a certain amount of the
financial return produced by the Product in accordance with the terms and
conditions set forth therein;

 

WHEREAS, the Company is currently planning on developing a specific product that
is not for the treatment of a specific addiction, that the Company internally
references under the name “DAVINCI” and that is undergoing a study during Q1
2017 (“DAVINCI”);

 

WHEREAS, the parties desire to amend the Investment Agreements to provide for
the Company’s right to buyback the Interest (as defined in each respective
Investment Agreement) or any portion of the Interest from the Investor;

 

WHEREAS, in consideration of the Company’s right to buyback the Interest or any
portion of the Interest from the Investor under each respective Investment
Agreement, the Company is willing to pay the Investor the DAVINCI Interest and
the Payment (both terms as defined herein); and

 

WHEREAS, pursuant to the respective Waiver and Amendment Section of each
Investment Agreement, the parties desire to amend, modify and supplement such
Investment Agreement in the manner specified in this Amendment.

 

NOW, THEREFORE, for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:

 



 

 

 

1.       Agreement No. 1.

 

(a)       Amendment to Article 1 of Agreement No. 1. Article 1 of Agreement No.
1 is hereby amended by adding a new Section 1.2 thereto, immediately after
Section 1.1, as follows:

 



“1.2 Notwithstanding any other provisions of this Agreement, from the Effective
Date until five (5) years from the date of the Investment, the Company shall
have the right to buyback the Interest or any portion of the Interest from the
Investor by providing written or electronic notice to the Investor. Any such
notice shall include the percentage amount of the Interest to be bought back by
the Company, and such notice shall also include the dollar amount invested by
the Investor that equals the percentage amount of the Interest to be bought back
by the Company based on a rate of six percent (6%) per Six Hundred Thousand
Dollars (US$600,000.00) of investment (the “Buyback Amount”). In the event that
such notice is provided within three and one quarter (3¼) years of the date of
the Investment, then the Company shall pay the Investor one point eight (1.8)
times the Buyback Amount within ten (10) business days of providing such notice.
In the event that such notice is provided after three and one quarter (3¼) years
from the date of the Investment and no later than four and one-quarter (4¼)
years from the date of the Investment, then the Company shall pay the Investor
three point fifteen (3.15) times the Buyback Amount within ten (10) business
days of providing such notice. Upon the Company’s paying to the Investor the
Buyback Amount with respect to the Interest or any portion of the Interest, such
Interest or portion of the Interest, as appropriate, shall be deemed either
extinguished or transferred or sold back to the Company, at the Company’s
direction, and have no further legal effect and the Investor shall have no
rights with respect to such amount of Interest bought back by the Company.”

 

2.       Agreement No. 2.

 

(a)       Amendment to Article 1 of Agreement No. 2. Article 1 of Agreement No.
2 is hereby amended by adding a new Section 1.2 thereto, immediately after
Section 1.1, as follows:

 

“1.2 Notwithstanding any other provisions of this Agreement, from the Effective
Date until five (5) years from the date of the Investment, the Company shall
have the right to buyback the Interest or any portion of the Interest from the
Investor by providing written or electronic notice to the Investor. Any such
notice shall include the percentage amount of the Interest to be bought back by
the Company, and such notice shall also include the dollar amount invested by
the Investor that equals the percentage amount of the Interest to be bought back
by the Company based on a rate of one and one-half percent (1.5%) per One
Hundred Fifty Thousand Dollars (US$150,000.00) of investment (the “Buyback
Amount”). In the event that such notice is provided within three and one quarter
(3¼) years of the date of the Investment, then the Company shall pay the
Investor one point eight (1.8) times the Buyback Amount within ten (10) business
days of providing such notice. In the event that such notice is provided after
three and one quarter (3¼) years from the date of the Investment and no later
than four and one-quarter (4¼) years from the date of the Investment, then the
Company shall pay the Investor three point fifteen (3.15) times the Buyback
Amount within ten (10) business days of providing such notice. Upon the
Company’s paying to the Investor the Buyback Amount with respect to the Interest
or any portion of the Interest, such Interest or portion of the Interest, as
appropriate, shall be deemed either extinguished or transferred or sold back to
the Company, at the Company’s direction, and have no further legal effect and
the Investor shall have no rights with respect to such amount of Interest bought
back by the Company.”

 



 

 

 

3.       Agreement No. 6.

 

(a)       Amendment to Section 1.2 of Agreement No. 6. Section 1.2 of Agreement
No. 6 is hereby deleted in its entirety and replaced with the following:

 

“1.2 Notwithstanding any other provisions of this Agreement, from the Effective
Date until five (5) years from the date of the Investment, the Company shall
have the right to buyback the Interest or any portion of the Interest from the
Investor by providing written or electronic notice to the Investor. Any such
notice shall include the percentage amount of the Interest to be bought back by
the Company, and such notice shall also include the dollar amount invested by
the Investor that equals the percentage amount of the Interest to be bought back
by the Company based on a rate of 98/100ths of one percent (0.98%) per Five
Hundred Thousand Dollars (US$500,000.00) of investment (the “Buyback Amount”).
In the event that such notice is provided within three and one quarter (3¼)
years of the date of the Investment, then the Company shall pay the Investor one
point eight (1.8) times the Buyback Amount within ten (10) business days of
providing such notice. In the event that such notice is provided after three and
one quarter (3¼) years from the date of the Investment and no later than five
(5) years from the date of the Investment, then the Company shall pay the
Investor three point fifteen (3.15) times the Buyback Amount within ten (10)
business days of providing such notice. Upon the Company’s paying to the
Investor the Buyback Amount with respect to the Interest or any portion of the
Interest, such Interest or portion of the Interest, as appropriate, shall be
deemed either extinguished or transferred or sold back to the Company, at the
Company’s direction, and have no further legal effect and the Investor shall
have no rights with respect to such amount of Interest bought back by the
Company.”

 

4.       Agreement No. 7.

 

(a)       Amendment to Section 1.2 of Agreement No. 7. Section 1.2 of Agreement
No. 7 is hereby deleted in its entirety and replaced with the following:

 

“1.2 Notwithstanding any other provisions of this Agreement, from the Effective
Date until five (5) years from the date of the Investment, the Company shall
have the right to buyback the Interest or any portion of the Interest from the
Investor by providing written or electronic notice to the Investor. Any such
notice shall include the percentage amount of the Interest to be bought back by
the Company, and such notice shall also include the dollar amount invested by
the Investor that equals the percentage amount of the Interest to be bought back
by the Company based on a rate of 98/100ths of one percent (0.98%) per Five
Hundred Thousand Dollars (US$500,000.00) of investment (the “Buyback Amount”).
In the event that such notice is provided within three and one quarter (3¼)
years of the date of the Investment, then the Company shall pay the Investor one
point eight (1.8) times the Buyback Amount within ten (10) business days of
providing such notice. In the event that such notice is provided after three and
one quarter (3¼) years from the date of the Investment and no later than five
(5) years from the date of the Investment, then the Company shall pay the
Investor three point fifteen (3.15) times the Buyback Amount within ten (10)
business days of providing such notice. Upon the Company’s paying to the
Investor the Buyback Amount with respect to the Interest or any portion of the
Interest, such Interest or portion of the Interest, as appropriate, shall be
deemed either extinguished or transferred or sold back to the Company, at the
Company’s direction, and have no further legal effect and the Investor shall
have no rights with respect to such amount of Interest bought back by the
Company.”

 



 

 

 

5.       Agreement No. 8.

 

(a)       Amendment to Section 1.3 of Agreement No. 8. Section 1.3 of Agreement
No. 8 is hereby deleted in its entirety and replaced with the following:

 

“1.3 Notwithstanding any other provisions of this Agreement, from the Effective
Date until five (5) years from the date of the Investment, the Company shall
have the right to buyback the Interest or any portion of the Interest from the
Investor by providing written or electronic notice to the Investor. Any such
notice shall include the percentage amount of the Interest to be bought back by
the Company, and such notice shall also include the dollar amount invested by
the Investor that equals the percentage amount of the Interest to be bought back
by the Company based on a rate of 75/100ths of one percent (0.75%) per Five
Hundred Thousand Dollars (US$500,000.00) of investment (the “Buyback Amount”).
In the event that such notice is provided within three and one quarter (3¼)
years of the date of the Investment, then the Company shall pay the Investor one
point eight (1.8) times the Buyback Amount within ten (10) business days of
providing such notice. In the event that such notice is provided after three and
one quarter (3¼) years from the date of the Investment and no later than five
(5) years from the date of the Investment, then the Company shall pay the
Investor three point fifteen (3.15) times the Buyback Amount within ten (10)
business days of providing such notice. Upon the Company’s paying to the
Investor the Buyback Amount with respect to the Interest or any portion of the
Interest, such Interest or portion of the Interest, as appropriate, shall be
deemed either extinguished or transferred or sold back to the Company, at the
Company’s direction, and have no further legal effect and the Investor shall
have no rights with respect to such amount of Interest bought back by the
Company.”

 



 

 

 

(b)       Amendment to Section 1.4 of Agreement No. 8.  Section 1.4 of Agreement
No. 8 is hereby deleted in its entirety and replaced with the following:

 

“1.4 Notwithstanding any other provisions of this Agreement, if the Additional
Investment is made into the Company, then from the date the Additional
Investment is made into the Company until five (5) years from the date the
Additional Investment is made into the Company, the Company shall have the right
to buyback the Additional Interest or any portion of the Additional Interest
from the Investor by providing written or electronic notice to the Investor. Any
such notice shall include the percentage amount of the Additional Interest to be
bought back by the Company, and such notice shall also include the dollar amount
invested by the Investor that equals the percentage amount of the Additional
Interest to be bought back by the Company based on a rate of 75/100ths of one
percent (0.75%) per Five Hundred Thousand Dollars (US$500,000.00) of investment
(the “Additional Buyback Amount”). In the event that such notice is provided
within three and one quarter (3¼) years of the date of the Additional Investment
into the Company, then the Company shall pay the Investor one point eight (1.8)
times the Additional Buyback Amount within ten (10) business days of providing
such notice. In the event that such notice is provided after three and one
quarter (3¼) years from the date of the Additional Investment into the Company
and no later than five (5) years from the date of the Additional Investment into
the Company, then the Company shall pay the Investor three point fifteen (3.15)
times the Additional Buyback Amount within ten (10) business days of providing
such notice. Upon the Company’s paying to the Investor the Additional Buyback
Amount with respect to the Additional Interest or any portion of the Additional
Interest, such Additional Interest or portion of the Additional Interest, as
appropriate, shall be deemed either extinguished or transferred or sold back to
the Company, at the Company’s direction, and have no further legal effect and
the Investor shall have no rights with respect to such amount of Additional
Interest bought back by the Company.”

 

6.       As consideration for the amendments made to each of the Investment
Agreements as provided herein, the Company shall pay the Investor as follows:

 



(a)       Within fifteen (15) business days of the execution of this Amendment,
the Company shall pay the Investor One Hundred and Fifty-Nine Thousand Five
Hundred Dollars (US$159,500.00) (“Payment”).

 



 

 

 

(b)       The Company hereby agrees to grant the Investor the right to receive,
pro rata, 2.5525% of the Net Profit generated from DAVINCI (Net Profit shall
have the same meaning as in the Investment Agreements except the product for
which it will be calculated is for DAVINCI) from the date of this Amendment (the
“DAVINCI Interest”). In the event of a Divestiture, the Investor shall receive
2.5525% of the net proceeds of such sale, pro rata, and in the form of such net
proceeds, after the deduction of DAVINCI expenses not previously deducted. In
the event that the Company is sold, then the Company shall engage an independent
financial or accounting firm to determine the fair value of the Company which is
directly attributable to DAVINCI (“Fair Market Value”) and the Investor shall
receive 2.5525% of such amount after the deduction of all expenses and costs
related to such sale. Upon receipt of the payment described in this Section
6(b), the DAVINCI Interest shall be deemed either extinguished or transferred or
sold back to the Company, at the Company’s direction, and have no further legal
effect and the Investor shall have no rights with respect to such DAVINCI
Interest. Notwithstanding any other provisions of this Agreement, from the
Effective Date until four (4) years from the Effective Date the Company shall
have the right to buyback the DAVINCI Interest or any portion of the DAVINCI
Interest by providing written or electronic notice to the Investor. Any such
notice shall include the percentage amount of the DAVINCI Interest to be bought
back by the Company, and such notice shall also include the dollar amount that
equals the percentage amount of the DAVINCI Interest to be bought back by the
Company based on a rate of 2.5525% of DAVINCI Interest being equal to three
hundred eighty two thousand eight hundred seventy five dollars ($382,875) (the
“Buyback Amount”). In the event that such notice is provided within two and one
half (2½) years of the Effective Date, then the Company shall pay the Investor
two (2) times the Buyback Amount within ten (10) business days of providing such
notice. In the event that such notice is provided after two and one half (2½)
years from the Effective Date and no later than four (4) years from the
Effective Date, then the Company shall pay the Investor three and one half (3½)
times the Buyback Amount within ten (10) business days of providing such notice.
Upon the Company’s paying to the Investor the Buyback Amount with respect to the
DAVINCI Interest or any portion of the DAVINCI Interest, such DAVINCI Interest
or portion of the DAVINCI Interest, as appropriate, shall be deemed either
extinguished or transferred or sold back to the Company, at the Company’s
direction, and have no further legal effect and the Investor shall have no
rights with respect to such amount of DAVINCI Interest bought back by the
Company.



 

7.       The Company previously entered into a Purchase and Sale Agreement (the
“SWK Agreement”) with SWK Funding LLC (“SWK”) pursuant to which, inter alia the
Company sold SWK a portion of the royalties the Company could have received
pursuant to the License Agreement dated December 15, 2014 (the “Adapt
Agreement”), by and between the Company and Adapt Pharma Operations Limited, an
Irish limited company (“Adapt”). The transactions contemplated by the SWK
Agreement are referred to herein collectively as the “SWK Transaction.” The
Company and the Investor hereby agree that upon the Company receiving subsequent
to the Effective Date at least $3 million from SWK pursuant to the SWK
Transaction and/or from Adapt pursuant to the Adapt Agreement, fifty percent
(50%) of all actual amounts received by the Company from SWK pursuant to the SWK
Transaction shall be deemed “pre-tax revenue received by the Company that was
derived from the sale of the Product” and therefore such amount shall be used in
determination of the Net Profit.

 

8.       This Amendment and the Investment Agreements, attached as Exhibit A,
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements and understanding between the
parties (whether written or oral) relating thereto. No modification shall be
effective unless made in writing and signed by a duly authorized representative
of each party.

 

9.       All other terms and conditions of the Investment Agreement shall remain
in full force and effect.

 



 

 

 

10.       This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. This Amendment may be executed by facsimile or electronically
transmitted signatures and such signatures shall be deemed to bind each party
hereto as if they were original signatures.

 

11.       This Amendment, and any interpretation, dispute or controversy arising
out of this Amendment, shall be governed by and construed in accordance with the
laws of the State of Nevada without regard to the conflicts of laws principles
thereof.

 

 

(Signature page follows)

 

 



 

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the day and year first above written.

 



OPIANT PHARMACEUTICALS, INC.   POTOMAC CONSTRUCTION LIMITED                    
By: /s/ Dr. Roger Crystal   By: /s/ James Krueger           Name: Dr. Roger
Crystal   Name: James Krueger           Title: Chief Executive Officer   Title:
President

 

 



 

 

 

 

EXHIBIT A

 

Investment Agreement, dated April 16, 2013, and letter agreement clarifying the
Investment Agreement, dated October 15, 2014.

 

Investment Agreement, dated May 30, 2013, and letter agreement clarifying the
Investment Agreement, dated October 15, 2014.

 

Investment Agreement, dated September 9, 2014, and letter agreement clarifying
the Investment Agreement, dated October 15, 2014.

 

Investment Agreement, dated October 31, 2014, and letter agreement clarifying
the Investment Agreement, dated October 31, 2014.

 

Investment Agreement, dated December 8, 2015.

 

 



 

 



 